United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Owensboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-305
Issued: October 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2009 appellant filed a timely appeal of the May 22, 2009 decision of
the Office of Workers’ Compensation Programs which found that appellant received an
overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received a
$2,408.56 overpayment of compensation for the period March 17 to April 11, 2009; and
(2) whether the Office properly determined that appellant was at fault in creating the
overpayment of compensation, thereby precluding waiver of recovery of the overpayment.
FACTUAL HISTORY
On January 22, 2009 appellant, then a 49-year-old letter carrier, developed a right
shoulder condition while in the performance of duty. The Office accepted right shoulder sprain.
Appellant stopped work on January 22, 2009 and was paid continuation of pay through
March 8, 2009. She filed claims for wage-loss compensation beginning March 9, 2009. On
March 14, 2009 appellant was placed on the periodic rolls.

By letter dated March 24, 2009, the Office advised appellant of her diagnosed conditions
and her eligibility for benefits. In an attached Form CA-1008, it notified her of certain
conditions under which she could receive compensation. The Office advised:
“Once you return to work, or obtain new employment, notify this office
immediately. Full compensation is payable only while you are unable to perform
the duties of your regular job because of your accepted employment-related
condition. If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of
compensation.”
In a letter dated March 30, 2009, the Office outlined appellant’s entitlement to
compensation benefits and her responsibility to return to work in connection with the accepted
injury. In an attached EN1049, it provided:
“In order to avoid an overpayment of compensation, NOTIFY THIS OFFICE
IMMEDIATELY WHEN YOU GO BACK TO WORK. Each payment made
through the Office’s automated system will include the period for which payment
is made. If you have worked for any portion of this period, you must return the
check to this Office. Otherwise, an overpayment of compensation may result.
Also, advise us immediately of any change in address or of any change in the
status of your dependents.”
On March 30, 2009 appellant submitted a CA-7, claim for compensation, requesting
leave without pay for 8 hours on March 14 and 16, 2009; 1.86 hours on March 17, 2009, 1.41
hours on March 23, 2009 and 1.20 hours on March 25, 2009 for a total of 20.47 hours for the
period March 14 to 25, 2009. The employing establishment noted that appellant returned to
work and verified leave without pay for 20.47 hours.
In a telephone log dated April 9, 2009, the employing establishment advised the Office
that appellant returned to full-time light-duty work on March 17, 2009 and to full duty on
April 7, 2009, without wage loss. On April 9, 2009 the Office stopped appellant’s continuing
wage-loss compensation due to her return to work on March 17, 2009.
In a report dated April 9, 2009, the Office noted that, for the period March 15 to April 11,
2009, appellant was paid net compensation of $2,678.45 in a check issued on April 11, 2009. In
a supplemental roll payment worksheet dated April 9, 2009, it noted that appellant was entitled
to disability compensation for March 15 and 16, 2009 in the amount of $191.32. On April 21,
2009 the Office noted that appellant was entitled to 4.47 hours of intermittent wage loss for
physical therapy appointments from March 17 to 25, 2009 in the amount of $78.57. It
determined that appellant returned to work full-time light duty on March 17, 2009 and had
approximately 20 hours of intermittent wage loss for the period March 17 to 25, 2009, or a total
of $269.89.1 For the period March 17 to 25, 2009, appellant was paid disability compensation of
$2,678.45; however, she was only entitled to $269.89. Therefore an overpayment of
compensation was created in the amount of $2,408.56.
1

The Office calculated that appellant was entitled to disability compensation for 16 hours from March 15 and 16,
2009 in the amount of $191.32 and for 4.47 hours intermittently from March 17 to 25, 2009 in the amount of $78.57
for a total of $268.89.

2

In an April 21, 2009 letter, the Office informed appellant that it made a preliminary
determination that she had received a $2,408.56 overpayment of compensation from March 17 to
April 11, 2009 because she received compensation benefits for temporary total disability from
March 17 to April 11, 2009 after she returned to work full time on March 17, 2009 and received
salary. It explained that she was paid $2,678.45 in compensation from March 15 to
April 11, 2009. The Office noted that appellant was entitled to only $269.89, and subtracted this
amount to total an overpayment of $2,408.56. It found that she was at fault in creating the
overpayment because she accepted payment that she knew or reasonably should have known to
be incorrect. The Office informed appellant that she had the right to submit evidence or
argument if she disagreed with the its finding. It also informed appellant that she had a right to a
prerecoupment hearing before an Office hearing representative. The Office instructed appellant
to complete an enclosed overpayment recovery form and submit supporting documentation.
On April 28, 2009 appellant submitted an overpayment questionnaire. She submitted
some financial information and asserted that she was not at fault in creating the overpayment.
Appellant stated that she thought the compensation amount “might be a little high but not … that
high.” She asserted that the payment process was never explained to her.
In a May 22, 2009 decision, the Office found that appellant received a $2,408.56
overpayment of compensation from March 17 to April 11, 2009 for which she was at fault. The
overpayment occurred because appellant returned to work full time, eight hours a day, on
March 17, 2009 and continued to receive compensation for total disability until April 11, 2009
while earning her regular salary. The Office found that appellant was at fault in creating the
overpayment because she reasonably knew or should have been aware that she was not entitled
to compensation benefits for total disability while working full time. It stated that appellant
should forward a check for $100.00 per month.
LEGAL PRECEDENT -- ISSUE 1
A claimant is not entitled to receive temporary total disability and actual earnings for the
same period. Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.2
ANALYSIS -- ISSUE 1
The record establishes that appellant returned to work full time, eight hours a day, at the
employing establishment on March 17, 2009. She continued to receive wage-loss compensation
for total disability through April 11, 2009. As noted, appellant is not entitled to receive
compensation for total disability after she has returned to work at her full salary. Thus, an
overpayment occurred.
The evidence establishes that appellant returned to full-time work without wage loss on
March 17, 2009 and was not entitled to wage-loss compensation after that date. The record
shows that the Office calculated that, from March 15 to April 11, 2009, appellant received
$2,678.45 in total disability compensation but should have only received $269.89. The Office
subtracted $269.89 from $2,678.45 in calculating the amount of the overpayment of $2,408.56.
2

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).

3

It explained how the overpayment occurred and provided this information to appellant with the
preliminary notice of overpayment. The Board finds that the Office properly determined that
appellant received an overpayment of compensation in the amount of $2,408.56 for the period
March 17 to April 11, 2009.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act provides as follows:
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.”3
No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment.4
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; or (2) failed to furnish information which
the individual knew or should have known to be material; or (3) with respect to the overpaid
individual only, accepted a payment which the individual knew or should have been expected to
know was incorrect.5
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulations provide that whether or not the Office determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.6
Section 10.430(a) of the Office regulations advise that the Office includes on each
periodic check a clear indication of the period for which payment is being made. A form is sent
to the recipient with each supplemental check which states the period for which payment is being
made. Section 10.430(b) notes, by these means, the Office puts the recipient on notice that a
payment was made and the amount of the payment.7
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. For it to establish that appellant was with fault in creating the overpayment of

3

5 U.S.C. § 8129(b).

4

Gregg B. Manston, 45 ECAB 344 (1994).

5

20 C.F.R. § 10.433(a). See Kenneth E. Rush, 51 ECAB 116 (1999).

6

Id. at § 10.433(b).

7

J.R., 60 ECAB ___ (Docket No. 08-1107, issued June 15, 2009). 20 C.F.R. § 10.430.

4

compensation, the Office must establish that, at the time appellant accepted the compensation
checks in question, she knew or should have known the payments were incorrect.8
The Office erroneously paid wage-loss compensation for total disability from March 17
to April 11, 2009 while appellant was only entitled to 20.47 hours of intermittent disability
compensation in the amount of $269.89. However, even if the overpayment resulted from
negligence on the part of the Office, this does not excuse the employee from accepting payment
to which she knew or should have known that she was not entitled.9 On March 24, 2009 the
Office advised appellant: “If you receive a compensation check which includes payment for a
period you have worked, return it to us immediately to prevent an overpayment of
compensation.” In a letter dated March 30, 2009, the Office similarly advised appellant: “In
order to avoid an overpayment of compensation, NOTIFY THIS OFFICE IMMEDIATELY
WHEN YOU GO BACK TO WORK. Each payment made through the Office’s automated
system will include the period for which payment is made. If you have worked for any portion
of this period, you must return the check to this Office. Although appellant asserted that she was
not familiar with the payment system, she received these cautionary notices from the Office
shortly before the check in question was issued on April 11, 2009. In her overpayment recovery
questionnaire, appellant acknowledged that she thought that the amount of the check was high.
The Board notes that the Office includes on each periodic check a clear designation of the period
for which payment is being made. By doing this, the Office puts the recipient on notice that a
payment was made and the amount of the payment.10 All of this evidence establishes that
appellant should have been aware that, when she accepted the compensation for the period in
question, she was not entitled to receive wage-loss compensation for total disability for a period
when she worked.
For these reasons, the Office properly found that appellant accepted wage-loss
compensation from March 17 to April 11, 2009 which she knew or should have known was
incorrect. As appellant was at fault under the third fault standard, outlined above, recovery of
the $2,408.56 overpayment of compensation may not be waived.11
On appeal, appellant asserts that she was not at fault in creating the overpayment because
she did not realize she was overpaid and the Office’s instructions were unclear. She submitted
checking account statements and cancelled checks.12 As noted, the record establishes that
appellant accepted payment to which she knew or should have known that she was not entitled.13
After appellant started full-time work she did not return the compensation check as the Office

8

See Claude T. Green, 42 ECAB 174, 278 (1990).

9

See Russell E. Wageneck, 46 ECAB 653 (1995).

10

See J.R., supra note 7.

11

As the Office did not direct recovery of the overpayment from continuing compensation payments, the Board
does not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004).
12

The Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final
decision; therefore, the Board is unable to review evidence submitted by appellant on appeal. See 20 C.F.R.
§ 501.2(c)(1).
13

See Russell E. Wageneck, supra note 9.

5

had instructed. The evidence supports that appellant knew or should have known that she
accepted an incorrect amount.
CONCLUSION
The Board finds that appellant received an overpayment of compensation from March 17
to April 11, 2009 and that she was at fault in creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 22, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

